DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 11/23/2021.
	Claims 3, 6, and 9 have been cancelled.  Claims 1, 4, 14-17, and 22-24 have been amended.  
	Claims 5 and 8 have been withdrawn from consideration.

Response to Arguments
The 101 rejections have been withdrawn for all claims except for claim 15, in view of applicant’s amendment.
The 112 rejections have been withdrawn in view of applicant’s amendment.
	Claims 5 and 8 have been striked-through completely and their status identifiers shows withdrawn.  Did applicant intend to cancel these claims?  Applicant is invited to clarify the intentions for these claims.
	Claim 7 is identified as withdrawn which is incorrect.  Did applicant intend to cancel claim 7?
	The Rennix reference has been withdrawn in view of applicant’s amendment.
s, such emphasis of plurality of thereof deems to read on newly limitations.  At least for the reason above, the embodiment of Figures 1a-1b in Vought is rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 15-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 15 recites a heat retention area overlying the surgical patient in line 7, respectively.
Dependent claim 16 is rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.
Applicant should utilize “adapted to” or “capable of” language to avoid this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, as amended, now recites and including at least a first air activated chemical warming device, such recitation (with emphasis added) deems new matter because the originally-filed specification does not describe the claimed surgical drape comprising an air activated chemical warming device in additional to the plurality of thermal elements.  See Summary of the Invention on page 3 of originally-filed specification, line 10 on page 7,  line 10 on page 9, and line 10 on page 11.  For purpose of examination, claimed limitation air activated chemical warming device is interpreted to be one of suitable thermal devices.
Claims 19-20 recite the limitation "the heat source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 18 and 21 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 14, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vought (U.S. Patent No. 5,991,666.
Regarding independent claim 1, Figures 1a-1b discloses a surgical drape (10, 110) for use in a sterile environment, the surgical drape (10, 110) configured to cover a body portion of a surgical patient, surgical the drape (10, 110) comprising:
a drape panel (112) adapted to cover the body portion of a surgical patient;
a thermal panel (114) affixed to the drape panel (112) and overlying the body portion; and
a plurality of thermal elements (116, passageways containing resistive heating elements, column 4 lines 20-34, column 4 line 20-21 specifically discloses thermal heating or devices) affixed to the drape panel (112).
Regarding claim 2, Vought reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the thermal panel (114) defines a heat retention area (column 4 lines 20-34 discloses passageways 116 containing a plurality of thermal elements, which passageways 16 correspond to claimed limitation heat retention area).
Regarding claim 4 Vought reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims including the plurality of thermal elements includes at least a first air-activated chemical warming device (column 4 lines 20-34 discloses endothermo/exothermo chemical reactants.
Regarding claim 14, Vought reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the plurality of thermal elements (116) are adapted to be selectively positioned (column 4 lines 35-45 describes the medical personnel prepares the surgical drape 110 by removing it from its packaging, and then proper connections are made to provide heating, hence during such preparation, the medical personnel is fully capable of selectively positioning the plurality of thermal elements to the thermal panel 114) and  affixed to the thermal panel during preparation of the surgical drape for use (column 4 lines 20-34 discloses the passageways 116 containing the resistive thermal elements therein, thereby rendering resistive thermal elements affixed to the panel 114) to the thermal panel (114).
Regarding independent claim 17, Figures 1a-1b discloses a surgical drape (10, 110) for use in a sterile environment, the surgical drape (10, 110) configured to cover a body portion of a surgical patient, the surgical drape (10, 110) comprising:
a drape panel (112) adapted to cover the body portion of the surgical patient; and
a plurality of thermal elements (column 4 lines 20-34) independently formed from the drape panel (112 and including at least a first air activated chemical warming device (column 4 lines 20-34 discloses exothermic chemical reactants as one of suitable thermal elements).
Regarding claim 18, Vought, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the heat source (column 4 lines 
Regarding claim 19, Vought, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the heat source comprises a plurality of air activated chemical warming devices (column 4 lines 20-34).
Regarding claim 20, Vought, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, further comprising a second layer (column 4 lines 29-30 describes a bonding material that melts) adjacent to the drape panel (112).
Regarding claim 21, Vought, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims wherein the second layer consists of an adhesive (column 3 lines 29-30 describes glue which is interpreted to correspond to adhesive).

Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poettgen (U.S. Patent No. 4,889,135).
Regarding independent claim 22, Figures 1-2 discloses a surgical drape (10) for use in a sterile environment, the surgical drape (10) configured to cover a body portion  of a surgical patent, the surgical drape (10) comprising:
a drape panel (20’, top layer) adapted to cover the body portion of the surgical patient during a surgical procedure; and
an external-facing thermal panel (18, while Figure 1-2 illustrates opposing surfaces of thermal panel 18 being sandwiched by thermoplastic layers, the opposing sides of the thermal 
Regarding claim 23, Poettgen reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the drape panel (20’)  comprises a plurality of segment (Figure 2 illustrates drape panel 20’ comprises a plurality of segments covering the patient’s upper body, torso, and lower body).
Regarding claim 24, Poettgen reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the thermal panel comprises (18) a thermal segment (Figure 1 illustrates thermal panel 18 covering the patient’s upper body, torso, and lower body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vought (U.S. Patent No. 5,991,666 in view of Poettgen (U.S. Patent No. 4,889,135).
Regarding claims 12-13, Vought reference, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, including the thermal panel (14).
Vought does not disclose the thermal panel (114) is comprised of a heat reflective material and further comprised of a foil type material.
However, Figure 1 in Poettgen discloses analogous drape (12), Figure 2 illustrates thermal panel (18) is a foil type, heat reflective material (column 5, lines 12, 15, 18, and 23 describes layer 18 is aluminum which is a foil type, heat reflective material).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Voughts thermal panel (114) using Poettgen’s aluminum material, as such material is inert to alcohol and betadine which is to insures that the drape maintains its integrity throughout the medical procedure and is resistant to puncture (column 6 lines 39-44).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vought (U.S. Patent No. 5,991,666 in view of Poettgen (U.S. Patent No. 4,889,135).
Regarding independent claim 15, Figures 1a-1b discloses a surgical drape (10, 110) for use a sterile operating room environment, the surgical drape (10, 110) configured to cover a first body portion of a surgical patient, the surgical drape comprising:
a drape panel (112) adpated for covering at least a first portion of a surgical patient during a surgical procedure;
a thermal panel (114) affixed to the bottom surface of the drape panel (112) and defining a heat retention area column 4 lines 20-34 discloses passageways 116 containing a plurality of thermal elements, which passageways 16 correspond to claimed limitation heat retention area overlying the surgical patient; and	

	The combination, presented above, does not disclose the thermal panel (14, Vought) comprising a foil type, heat reflective material.
	However, Figure 1 in Poettgen discloses analogous drape (12), Figure 2 illustrates thermal panel (18) is a foil type, heat reflective material (column 5, lines 12, 15, 18, and 23 describes layer 18 is aluminum which is a foil type, heat reflective material).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Vought’s thermal panel (114) using Poettgen’s aluminum material, as such material is inert to alcohol and betadine which is to insures that the drape maintains its integrity throughout the medical procedure and is resistant to puncture (column 6 lines 39-44).
Regarding claim 16, Vought/Poettgen combination, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the plurality of thermal elements are adapted to be selectively positioned (column 4 lines 35-45 in Vought describes the medical personnel prepares the surgical drape 110 by removing it from its packaging, and then proper connections are made to provide heating, hence during such preparation, the medical personnel is fully capable of selectively positioning the plurality of thermal elements to the thermal panel 114) and  affixed to the thermal panel during preparation of the surgical drape for use (column 4 lines 20-34 discloses the passageways 116 containing the resistive thermal elements therein, thereby rendering resistive thermal elements affixed to the panel 114) to the thermal panel (114).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786